Citation Nr: 0905369	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-07 090	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder. 

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for a left ankle 
disorder.

5.  Entitlement to service connection for a right hip 
disorder.

6.  Entitlement to service connection for a left hip 
disorder.

7.  Entitlement to service connection for a right upper 
extremity disorder.

8.  Entitlement to service connection for a left upper 
extremity disorder.  

9.  Entitlement to service connection for a psychiatric 
disorder.  

10.  Entitlement to service connection for a cervical spine 
disorder.

11.  Entitlement to service connection for a lumbar spine 
disorder.

12.  Entitlement to service connection for a nasal disorder.  

13.  Entitlement to a compensable disability evaluation for 
residuals of a fracture of the fourth phalanx of the right 
hand.  

14.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of tendonitis, status post 
ganglionectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs.  The Veteran 
testified at a personal hearing at the RO in March 2008.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 
1970 to June 1974.

2.	On January 29, 2009, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, that the 
Veteran died in January 2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal is dismissed.




		
MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


